     Case 2:21-cv-07322-DSF-MRW Document 1 Filed 09/13/21 Page 1 of 12 Page ID #:1




 1    SO. CAL. EQUAL ACCESS GROUP
      Jason J. Kim (SBN 190246)
 2    Jason Yoon (SBN 306137)
      101 S. Western Ave., Second Floor
 3    Los Angeles, CA 90004
      Telephone: (213) 252-8008
 4    Facsimile: (213) 252-8009
      scalequalaccess@yahoo.com
 5
      Attorneys for Plaintiff
 6    MELANIE DELAPAZ
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
      MELANIE DELAPAZ,                          Case No.:
11
                  Plaintiff,                    COMPLAINT FOR INJUNCTIVE
12                                              RELIEF AND DAMAGES FOR
            vs.                                 VIOLATION OF:
13
                                                1. AMERICANS WITH DISABILITIES
14    BEST UNION; VALNANU, LLC; and             ACT, 42 U.S.C. §12131 et seq.;
15    DOES 1 to 10,                             2. CALIFORNIA’S UNRUH CIVIL
                  Defendants.                   RIGHTS ACT, CAL CIV. CODE §§ 51 -
16                                              52 et seq.;
17                                              3. CALIFORNIA’S DISABLED
                                                PERSONS ACT, CAL CIV. CODE §54 et
18                                              seq.
19                                              4. CALIFORNIA’S UNFAIR
                                                COMPETITION ACT, CAL BUS & PROF
20                                              CODE § 17200, et seq.
21                                              5. NEGLIGENCE
22
23
24
            Plaintiff MELANIE DELAPAZ (“Plaintiff”) complains of Defendants BEST
25
      UNION; VALNANU, LLC; and DOES 1 to 10 (“Defendants”) and alleges as follows:
26
      ///
27
      ///
28




                                   COMPLAINT FOR DAMAGES - 1
     Case 2:21-cv-07322-DSF-MRW Document 1 Filed 09/13/21 Page 2 of 12 Page ID #:2




 1                                  JURISDICTION AND VENUE
 2          1.     The Court has jurisdiction of this action pursuant to 28 USC §1331 for
 3    violation of the Americans with Disabilities Act of 1990, (42 USC §12101, et seq.)
 4          2.     Pursuant to pendant jurisdiction, attendant and related causes of action,
 5    arising from the same nucleus of operating facts, are also brought under California law,
 6    including, but not limited to, violations of California Civil Code §§51, 51.5, 52(a), 52.1,
 7    54, 54., 54.3 and 55.
 8          3.     Venue is proper in this court pursuant to 28 USC §1391(b). The real
 9    property which is the subject of this action is located in this district, Los Angeles County,
10    California, and that Plaintiff’s causes of action arose in this district.
11                                              PARTIES
12          4.     Plaintiff is a California resident with a physical disability with substantial
13    limitations in her ability to walk. Plaintiff is disabled due to spinal cord injury and
14    requires the use of a wheelchair at all times when traveling in public.
15          5.     Defendants are, or were at the time of the incident, the real property owners,
16    business operators, lessors and/or lessees of the real property for BEST UNION
17    (“Business”) located at or about 902 W. Anaheim St., Wilmington, California.
18          6.     The true names and capacities, whether individual, corporate, associate or
19    otherwise of Defendant DOES 1 through 10, and each of them, are unknown to Plaintiff,
20    who therefore sues said Defendants by such fictitious names. Plaintiff will ask leave of
21    Court to amend this Complaint when the true names and capacities have been
22    ascertained. Plaintiff is informed and believes and, based thereon, alleges that each such
23    fictitiously named Defendants are responsible in some manner, and therefore, liable to
24    Plaintiff for the acts herein alleged.
25          7.     Plaintiff is informed and believes, and thereon alleges that, at all relevant
26    times, each of the Defendants was the agent, employee, or alter-ego of each of the other
27    Defendants, and/or was acting in concert with each of the other Defendants, and in doing
28




                                     COMPLAINT FOR DAMAGES - 2
     Case 2:21-cv-07322-DSF-MRW Document 1 Filed 09/13/21 Page 3 of 12 Page ID #:3




 1    the things alleged herein was acting with the knowledge and consent of the other
 2    Defendants and within the course and scope of such agency or employment relationship.
 3          8.     Whenever and wherever reference is made in this Complaint to any act or
 4    failure to act by a defendant or Defendants, such allegations and references shall also be
 5    deemed to mean the acts and failures to act of each Defendant acting individually, jointly
 6    and severally.
 7                                   FACTUAL ALLEGATIONS
 8          9.     In or about July of 2021, Plaintiff went to the Business. The Business is
 9    grocery store and credit union business establishment, which is open to the public, and is
10    a place of public accommodation and affects commerce through its operation. Defendants
11    provide parking spaces for customers.
12          10.    While attempting to enter the Business during each visit, Plaintiff personally
13    encountered a number of barriers that interfered with her ability to use and enjoy the
14    goods, services, privileges, and accommodations offered at the Business. To the extent
15    of Plaintiff’s personal knowledge, the barriers at the Business included, but were not
16    limited to, the following:
17                 a.     Defendants failed to comply with the federal and state standards for
18                        the parking space designated for persons with disabilities. Defendants
19                        failed to post required signages such as “Minimum Fine $250” and
20                        “Van Accessible”.
21                 b.     Defendants failed to comply with the federal and state standards for
22                        the parking space designated for persons with disabilities. Defendants
23                        failed to provide proper van accessible space designated for the
24                        persons with disabilities.
25                 c.     Defendants failed to comply with the federal and state standards for
26                        the store aisles. Defendants failed to provide clear width in between
27                        the store aisles.
28




                                     COMPLAINT FOR DAMAGES - 3
     Case 2:21-cv-07322-DSF-MRW Document 1 Filed 09/13/21 Page 4 of 12 Page ID #:4




 1          11.    These barriers and conditions denied Plaintiff the full and equal access to the
 2    Business. Plaintiff wishes to patronize the Business again. However, Plaintiff is deterred
 3    from visiting the Business because her knowledge of these violations prevents her from
 4    returning until the barriers are removed.
 5          12.    Based on the violations, Plaintiff alleges, on information and belief, that
 6    there are additional barriers to accessibility at the Business after further site inspection.
 7    Plaintiff seeks to have all barriers related to her disability remedied. See Doran v. 7-
 8    Eleven, Inc. 524 F.3d 1034 (9th Cir. 2008).
 9          13.    In addition, Plaintiff alleges, on information and belief, that Defendants
10    knew that particular barriers render the Business inaccessible, violate state and federal
11    law, and interfere with access for the physically disabled.
12          14.    At all relevant times, Defendants had and still have control and dominion
13    over the conditions at this location and had and still have the financial resources to
14    remove these barriers without much difficulty or expenses to make the Business
15    accessible to the physically disabled in compliance with ADDAG and Title 24
16    regulations. Defendants have not removed such barriers and have not modified the
17    Business to conform to accessibility regulations.
18                                    FIRST CAUSE OF ACTION
19        VIOLATION OF THE AMERICANS WITH DISABILITIES ACT OF 1990
20          15.    Plaintiff incorporates by reference each of the allegations in all prior
21    paragraphs in this complaint.
22          16.    Under the Americans with Disabilities Act of 1990 (“ADA”), no individual
23    shall be discriminated against on the basis of disability in the full and equal enjoyment of
24    the goods, services, facilities, privileges, advantages, or accommodations of any place of
25    public accommodation by any person who owns, leases, or leases to, or operates a place
26    of public accommodation. See 42 U.S.C. § 12182(a).
27          17.    Discrimination, inter alia, includes:
28




                                      COMPLAINT FOR DAMAGES - 4
     Case 2:21-cv-07322-DSF-MRW Document 1 Filed 09/13/21 Page 5 of 12 Page ID #:5




 1               a.    A failure to make reasonable modification in policies, practices, or
 2                     procedures, when such modifications are necessary to afford such
 3                     goods, services, facilities, privileges, advantages, or accommodations
 4                     to individuals with disabilities, unless the entity can demonstrate that
 5                     making such modifications would fundamentally alter the nature of
 6                     such goods, services, facilities, privileges, advantages, or
 7                     accommodations. 42 U.S.C. § 12182(b)(2)(A)(ii).
 8               b.    A failure to take such steps as may be necessary to ensure that no
 9                     individual with a disability is excluded, denied services, segregated or
10                     otherwise treated differently than other individuals because of the
11                     absence of auxiliary aids and services, unless the entity can
12                     demonstrate that taking such steps would fundamentally alter the
13                     nature of the good, service, facility, privilege, advantage, or
14                     accommodation being offered or would result in an undue burden. 42
15                     U.S.C. § 12182(b)(2)(A)(iii).
16               c.    A failure to remove architectural barriers, and communication barriers
17                     that are structural in nature, in existing facilities, and transportation
18                     barriers in existing vehicles and rail passenger cars used by an
19                     establishment for transporting individuals (not including barriers that
20                     can only be removed through the retrofitting of vehicles or rail
21                     passenger cars by the installation of a hydraulic or other lift), where
22                     such removal is readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv).
23               d.    A failure to make alterations in such a manner that, to the maximum
24                     extent feasible, the altered portions of the facility are readily
25                     accessible to and usable by individuals with disabilities, including
26                     individuals who use wheelchairs or to ensure that, to the maximum
27                     extent feasible, the path of travel to the altered area and the
28                     bathrooms, telephones, and drinking fountains serving the altered



                                 COMPLAINT FOR DAMAGES - 5
     Case 2:21-cv-07322-DSF-MRW Document 1 Filed 09/13/21 Page 6 of 12 Page ID #:6




 1                        area, are readily accessible to and usable by individuals with
 2                        disabilities where such alterations to the path or travel or the
 3                        bathrooms, telephones, and drinking fountains serving the altered
 4                        area are not disproportionate to the overall alterations in terms of cost
 5                        and scope. 42 U.S.C. § 12183(a)(2).
 6          18.    Where parking spaces are provided, accessible parking spaces shall be
 7    provided. 1991 ADA Standards § 4.1.2(5); 2010 ADA Standards § 208. One in every
 8    eight accessible spaces, but not less than one, shall be served by an access aisle 96 in
 9    (2440 mm) wide minimum and shall be designated “van accessible.” 1991 ADA
10    Standards § 4.1.2(5)(b). For every six or fraction of six parking spaces, at least one shall
11    be van parking space. 2010 ADA Standards § 208.2.4.
12          19.    Under the ADA, the method and color of marking are to be addressed by
13    State or local laws or regulations. See 36 C.F.R., Part 1191. Under the California
14    Building Code (“CBC”), the parking space identification signs shall include the
15    International Symbol of Accessibility. Parking identification signs shall be reflectorized
16    with a minimum area of 70 square inches. Additional language or an additional sign
17    below the International Symbol of Accessibility shall state “Minimum Fine $250.” A
18    parking space identification sign shall be permanently posted immediately adjacent and
19    visible from each parking space, shall be located with its centerline a maximum of 12
20    inches from the centerline of the parking space and may be posted on a wall at the
21    interior end of the parking space. See CBC § 11B-502.6, et seq.
22          20.    Moreover, an additional sign shall be posted either in a conspicuous place at
23    each entrance to an off-street parking facility or immediately adjacent to on-site
24    accessible parking and visible from each parking space. The additional sign shall not be
25    less than 17 inches wide by 22 inches high. The additional sign shall clearly state in
26    letters with a minimum height of 1 inch the following: “Unauthorized vehicles parked in
27    designated accessible spaces not displaying distinguishing placards or special license
28




                                    COMPLAINT FOR DAMAGES - 6
     Case 2:21-cv-07322-DSF-MRW Document 1 Filed 09/13/21 Page 7 of 12 Page ID #:7




 1    plates issued for persons with disabilities will be towed always at the owner’s expense…”
 2    See CBC § 11B-502.8, et seq.
 3           21.      Here, Defendants failed to provide the signs stating “Minimum Fine $250”
 4    and “Van Accessible” as required.
 5           22.      For the parking spaces, access aisles shall be marked with a blue painted
 6    borderline around their perimeter. The area within the blue borderlines shall be marked
 7    with hatched lines a maximum of 36 inches (914 mm) on center in a color contrasting
 8    with that of the aisle surface, preferably blue or white. The words "NO PARKING" shall
 9    be painted on the surface within each access aisle in white letters a minimum of 12 inches
10    (305 mm) in height and located to be visible from the adjacent vehicular way. CBC §
11    11B-502.3.3.
12           23.      Here, Defendants failed to properly maintain the access aisle as the blue
13    hatched lines were severely worn, damaged or faded. Moreover, Defendants failed to
14    provide the “NO PARKING” marking on the surface of the access aisle.
15           24.      The minimum clear width of an accessible route shall be 36 inches (915
16    mm) except at doors (see 4.13.5 and 4.13.6). Protruding objects shall not reduce the clear
17    width required for accessible routes. 2010 ADA Standards § 403
18           25.      Here, Defendants failed to provide a clear width of 36 inches between the
19    store aisles.
20           26.      A public accommodation shall maintain in operable working condition those
21    features of facilities and equipment that are required to be readily accessible to and usable
22    by persons with disabilities by the Act or this part. 28 C.F.R. 35.211(a). By failing to
23    maintain the facility to be readily accessible and usable by Plaintiff, Defendants are in
24    violation of Plaintiff’s rights under the ADA and its related regulations.
25           27.      The Business has denied and continues to deny full and equal access to
26    Plaintiff and to other people with disabilities. Plaintiff has been and will continue to be
27    discriminated against due to the lack of accessible facilities, and therefore, seeks
28




                                      COMPLAINT FOR DAMAGES - 7
     Case 2:21-cv-07322-DSF-MRW Document 1 Filed 09/13/21 Page 8 of 12 Page ID #:8




 1    injunctive relief to alter facilities to make such facilities readily accessible to and usable
 2    by individuals with disabilities.
 3                                  SECOND CAUSE OF ACTION
 4                    VIOLATION OF THE UNRUH CIVIL RIGHTS ACT
 5          28.    Plaintiff incorporates by reference each of the allegations in all prior
 6    paragraphs in this complaint.
 7          29.    California Civil Code § 51 states, “All persons within the jurisdiction of this
 8    state are free and equal, and no matter what their sex, race, color, religion, ancestry,
 9    national origin, disability, medical condition, genetic information, marital status, sexual
10    orientation, citizenship, primary language, or immigration status are entitled to the full
11    and equal accommodations, advantages, facilities, privileges, or services in all business
12    establishments of every kind whatsoever.”
13          30.    California Civil Code § 52 states, “Whoever denies, aids or incites a denial,
14    or make any discrimination or distinction contrary to Section 51, 515, or 51.6, is liable
15    for each and every offense for the actual damages, and any amount that may be
16    determined by a jury, or a court sitting without a jury, up to a maximum of three times the
17    amount of actual damage but in no case less than four thousand dollars ($4,000) and any
18    attorney’s fees that may be determined by the court in addition thereto, suffered by any
19    person denied the rights provided in Section 51, 51.5, or 51.6.
20          31.    California Civil Code § 51(f) specifies, “a violation of the right of any
21    individual under federal Americans with Disabilities Act of 1990 (Public Law 101-336)
22    shall also constitute a violation of this section.”
23          32.    The actions and omissions of Defendants alleged herein constitute a denial
24    of full and equal accommodation, advantages, facilities, privileges, or services by
25    physically disabled persons within the meaning of California Civil Code §§ 51 and 52.
26    Defendants have discriminated against Plaintiff in violation of California Civil Code §§
27    51 and 52.
28




                                      COMPLAINT FOR DAMAGES - 8
     Case 2:21-cv-07322-DSF-MRW Document 1 Filed 09/13/21 Page 9 of 12 Page ID #:9




 1          33.    The violations of the Unruh Civil Rights Act caused Plaintiff to experience
 2    difficulty, discomfort, or embarrassment. The Defendants are also liable for statutory
 3    damages as specified in California Civil Code §55.56(a)-(c).
 4                                  THIRD CAUSE OF ACTION
 5                VIOLATION OF CALIFORNIA DISABLED PERSONS ACT
 6          34.    Plaintiff incorporates by reference each of the allegations in all prior
 7    paragraphs in this complaint.
 8          35.    California Civil Code § 54.1(a) states, “Individuals with disabilities shall be
 9    entitled to full and equal access, as other members of the general public, to
10    accommodations, advantages, facilities, medical facilities, including hospitals, clinics,
11    and physicians’ offices, and privileges of all common carriers, airplanes, motor vehicles,
12    railroad trains, motorbuses, streetcars, boats, or any other public conveyances or modes
13    of transportation (whether private, public, franchised, licensed, contracted, or otherwise
14    provided), telephone facilities, adoption agencies, private schools, hotels, loading places,
15    places of public accommodations, amusement, or resort, and other places in which the
16    general public is invited, subject only to the conditions and limitations established by
17    law, or state or federal regulation, and applicable alike to all persons.
18          36.    California Civil Code § 54.3(a) states, “Any person or persons, firm or
19    corporation who denies or interferes with admittance to or enjoyment of public facilities
20    as specified in Sections 54 and 54.1 or otherwise interferes with the rights of an
21    individual with a disability under Sections 54, 54.1 and 54.2 is liable for each offense for
22    the actual damages, and any amount as may be determined by a jury, or a court sitting
23    without a jury, up to a maximum of three times the amount of actual damages but in no
24    case less than one thousand dollars ($1,000) and any attorney’s fees that may be
25    determined by the court in addition thereto, suffered by any person denied the rights
26    provided in Section 54, 54.1, and 54.2.
27          37.    California Civil Code § 54(d) specifies, “a violation of the right of an
28    individual under Americans with Disabilities Act of 1990 (Public Law 101-336) also



                                      COMPLAINT FOR DAMAGES - 9
     Case 2:21-cv-07322-DSF-MRW Document 1 Filed 09/13/21 Page 10 of 12 Page ID #:10




 1     constitute a violation of this section, and nothing in this section shall be construed to limit
 2     the access of any person in violation of that act.
 3            38.   The actions and omissions of Defendants alleged herein constitute a denial
 4     of full and equal accommodation, advantages, and facilities by physically disabled
 5     persons within the meaning of California Civil Code § 54. Defendants have
 6     discriminated against Plaintiff in violation of California Civil Code § 54.
 7            39.   The violations of the California Disabled Persons Act caused Plaintiff to
 8     experience difficulty, discomfort, and embarrassment. The Defendants are also liable for
 9     statutory damages as specified in California Civil Code §55.56(a)-(c).
10                                  FOURTH CAUSE OF ACTION
11                                  UNFAIR COMPETITION ACT
12            40.   Plaintiff incorporates by reference each of the allegations in all prior
13     paragraphs in this complaint.
14            41.   Defendants have engaged in unfair competition, unfair or fraudulent
15     business practices, and unfair, deceptive, untrue or misleading advertising in violation of
16     the Unfair Competition Act. Bus & Prof. Code §§ 17200 et seq.
17            42.   Defendants engage in business practices and policies that create systemic
18     barriers to full and equal access for people with disability in violation of state and federal
19     law.
20            43.   The actions and omissions of Defendants are unfair and injurious to
21     Plaintiff, a consumer of the Business’ goods and services. As a result of Defendants’
22     unfair business practice and policies, Plaintiff suffered injury in fact. Plaintiff was not
23     provided with goods and services provided to other consumers. Plaintiff seeks relief
24     necessary to prevent Defendants’ continued unfair business practices and policies and
25     restitution of any month that Defendants acquired by means of such unfair competition,
26     including profits unfairly obtained.
27     \\\
28     \\\



                                     COMPLAINT FOR DAMAGES - 10
     Case 2:21-cv-07322-DSF-MRW Document 1 Filed 09/13/21 Page 11 of 12 Page ID #:11




 1                                     FIFTH CAUSE OF ACTION
 2                                           NEGLIGENCE
 3            44.    Plaintiff incorporates by reference each of the allegations in all prior
 4     paragraphs in this complaint.
 5            45.    Defendants have a general duty and a duty under the ADA, Unruh Civil
 6     Rights Act and California Disabled Persons Act to provide safe and accessible facilities
 7     to the Plaintiff.
 8            46.    Defendants breached their duty of care by violating the provisions of ADA,
 9     Unruh Civil Rights Act and California Disabled Persons Act.
10            47.    As a direct and proximate result of Defendants’ negligent conduct, Plaintiff
11     has suffered damages.
12                                       PRAYER FOR RELIEF
13            WHEREFORE, Plaintiff respectfully prays for relief and judgment against
14     Defendants as follows:
15            1.     For preliminary and permanent injunction directing Defendants to comply
16     with the Americans with Disability Act and the Unruh Civil Rights Act;
17            2.     Award of all appropriate damages, including but not limited to statutory
18     damages, general damages and treble damages in amounts, according to proof;
19            3.     Award of all reasonable restitution for Defendants’ unfair competition
20     practices;
21            4.     Reasonable attorney’s fees, litigation expenses, and costs of suit in this
22     action;
23            5.     Prejudgment interest pursuant to California Civil Code § 3291; and
24            6.     Such other and further relief as the Court deems just and proper.
25                                 DEMAND FOR TRIAL BY JURY
26            Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby
27     demands a trial by jury on all issues so triable.
28     \\\



                                     COMPLAINT FOR DAMAGES - 11
     Case 2:21-cv-07322-DSF-MRW Document 1 Filed 09/13/21 Page 12 of 12 Page ID #:12




 1     Dated: September 13, 2021                SO. CAL. EQUAL ACCESS GROUP
 2
 3
 4                                        By:   _/s/ Jason J. Kim_____________
                                                Jason J. Kim, Esq.
 5                                              Attorneys for Plaintiff
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                   COMPLAINT FOR DAMAGES - 12
